DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (US 2021/0359411 A1).
Regarding claim 1, Hwang teaches an antenna assembly (Figs. 1A, 1B, 2A, [0078] electronic device 100) comprising: 
at least one radiating module (Fig. 2A, wireless communication modules 111~114 which include antennas as shown in Fig. 5A, ANT1-4, [0164]) configured to receive or transmit wireless signals (Fig. 2A, wireless communication modules) and communicatively connected to an electronic device (Fig. 2A, 100 excluding 110); and 
5a radio frequency module (Fig. 2A, RF module 1200) electrically connected to the at least one radiating module (Fig. 2A, 1200 and 111~114 are within a module 110, thus electrically connected) and configured to process the wireless signals ([0164]); 
wherein the electronic device transmits or exchanges the processed wireless signals (Fig. 2A, processor 180) with an external device (Fig. 1A, Base station) through the at least one radiating module (Figs. 1A, 2A, communication interface 110).
Regarding Claim 2, all the limitations of claim 1 are taught by Hwang.
Hwang further teaches the antenna assembly, further comprising a cover, wherein the cover 10receives the at least one radiating module and the radio frequency module (Figs. 8C, 8D, [0278]).
Regarding Claim 3, all the limitations of claim 1 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the at least one radiating module is a 5G NR antenna which operates at a corresponding 5G NR frequency band ([0118] 5G NR).
Regarding Claim 4, all the limitations of claim 1 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the at least one radiating module is a multiple input multiple output antenna ([0081] UL MIMO, DL MIMO).
Regarding Claim 5, all the limitations of claim 2 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the at least one radiating module is arranged as N rows of the radiating modules and M columns of the radiating modules to form a corresponding antenna array, wherein, N and M are positive integers ([0186] 4x4 MIMO).
Regarding Claim 6, all the limitations of claim 2 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the cover is detachably assembled to the electronic device (Figs. 8C, 8D, [0278], [0109] a replaceable battery thus detachable cover). 
Regarding Claim 7, all the limitations of claim 6 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the at least one radiating module is positioned inside the cover (Fig. 2A, 110 is within 100) and at a side adjacent to the electronic device (Fig. 2A, 110 is at a side adjacent to the rest of 100).
Regarding Claim 8, all the limitations of claim 1 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the electronic device further provides electric power to the antenna assembly (Fig. 2A, 190, power management module and battery).

Regarding Claim 10, all the limitations of claim 1 are taught by Hwang.
Hwang further teaches the antenna assembly, wherein the at least one radiating module is 10arranged as four rows of the radiating modules and four columns of the radiating modules to form a corresponding 4*4 antenna array (Fig. 5B, [0184]).
Regarding claim 11, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 14 is rejected under the same rationale as claim 4 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.

Claims 1, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rofougaran (US 2020/0212588 A1).
Regarding claim 1, Rofougaran teaches an antenna assembly comprising: 
at least one radiating module (Fig. 1A, 102A, 106, [0027], [0028] receiver 102A, feeder array 106) configured to receive or transmit wireless signals ([0028] 5G RF repeater, Fig. 8, [0112] repeater 804) and communicatively connected to an electronic device (Fig. 8, [0112] a smartphone 806); and 
5a radio frequency module (Fig. 1A, 112, [0028] receives RF signal) electrically connected to the at least one radiating module (Fig. 1A, 106, 110 are connected t) and configured to process the wireless signals ([0029] process RF signal); 
wherein the electronic device (Fig. 8, 806) transmits or exchanges the processed wireless signals with an external device (Fig. 8, 802) through the at least one radiating module (Fig. 8, 804).
Regarding Claim 9, all the limitations of claim 1 are taught by Rofougaran.
Rofougaran further teaches the antenna assembly, wherein the at least one radiating module communicates with the electronic device by a millimeter wave antenna ([0028] 5G repeater).
Regarding claim 11, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2021/0075093 A1) see Figure 1, teaches a communication system comprising a base station, repeaters and a plurality of wireless use equipment operating in 5G bands.
Jung (WO 2021/117924 A1) see Figure 1, teaches a wireless repeater repeating an external signal into an internal signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844